Citation Nr: 0939313	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-28 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	James W. Aaron, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The Veteran presented testimony before the undersigned in May 
2007.  A transcript of this hearing has been associated with 
his VA claims folder.  The Veteran's motion for advancement 
on the Board's docket was granted at the hearing due to his 
advanced age.  See 38 C.F.R. § 20.9000(c) (2008).

The case was previously before the Board in August 2007, at 
which time the Board reopened the Veteran's previously-denied 
service-connection claim for a back disability and remanded 
the issue for additional development.  Thereafter, in January 
2009, the Board sought further development in the form of an 
expert medical opinion from an orthopedist with the Veterans 
Health Administration (VHA).  The additional development now 
having been completed, the case is once again before the 
Board.


FINDING OF FACT

It is as likely as not that the Veteran's current back 
disability, diagnosed as degenerative joint disease of the 
lumbar spine and lumbosacral spinal stenosis, is causally 
related to his period of military service.


CONCLUSION OF LAW

Service connection for a back disability, diagnosed as 
degenerative joint disease of the lumbar spine and 
lumbosacral spinal stenosis, is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that his 
current back disability is the result of a slip-and-fall 
injury he sustained during military service.

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied its 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.

II.  Service Connection for a Back Disability

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In the instant case, there is medical evidence demonstrating 
that the Veteran has a back disability.  On VA examination in 
July 2008, the Veteran was diagnosed with degenerative joint 
disease of the lumbar spine.  Treatment records from the 
Veteran's private neurologist, Dr. B.R., also include 
diagnoses of lumbosacral spinal stenosis.  The first Hickson 
element has clearly been satisfied.

Turning to the second Hickson element regarding in-service 
incurrence of injury or disease, the Veteran contends that 
while stationed in Hawaii in May 1951 he slipped and fell in 
a shower room in his barracks, injuring his back.  The 
Veteran maintains that he was taken to Tripler Army Hospital 
(Tripler) immediately following the incident where he 
underwent an extended hospitalization to treat severe low 
back and hip pain together with numbness in the lower 
extremities.  

The Veteran further contends that he was transferred from 
Tripler to Percy Jones Army Hospital (Percy Jones) in 
September 1951, where he continued his convalescence.  He 
also noted that he remained at Percy Jones until January 1952 
when he was transferred to Arkansas and then to Ft. Polk, 
Louisiana, where he was placed on light duty as a battalion 
clerk for the remainder of his time in service.  Although the 
Veteran noted that his back pain improved somewhat after his 
initial hospitalization, he indicated that he was placed in a 
"full body cast" while at Ft. Polk in the summer of 1952.  

Unfortunately, only limited service records are available, 
and there is some indication that at least a portion of the 
Veteran's service treatment records were destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  
See March 2004 Letter from the NPRC.  Although treatment 
records from Tripler and Percy Jones could not be obtained, 
morning reports from Percy Jones dated in September 1951 
indicate that the Veteran was a patient at that facility 
after having been transferred from Tripler.  Additional 
morning reports from December 1951 indicate that the Veteran 
was still a patient at Percy Jones.  None of these records 
provide any detail as to the condition or injury for which 
the Veteran was treated.  

The only other service treatment record available is the 
report of the Veteran's service separation examination.  
While the examination revealed a normal spine, the Veteran 
did report wearing a brace or back support in the past.  He 
also reported having experienced "swollen and painful 
joints," leg cramps, and lameness.  He further noted being 
hospitalized for "arthritis" at Tripler and Percy Jones, 
but did not specifically indicate the joints involved.  

While only limited service treatment records are available, 
the Veteran's contentions are consistent with the records 
that have been obtained.  The morning reports showing the 
Veteran's transfer from Tripler to Percy Jones in the fall of 
1951 are congruent with his report of being treated at those 
facilities in the same year.  Although the morning reports do 
not specifically note the condition for which the Veteran was 
treated during his 1951 hospitalization, his complaints on 
service separation of having worn a brace or back support, 
and experiencing leg cramps and lameness, strongly suggests 
that such hospitalization was to treat a back injury and pain 
radiating into the lower extremities, as he contends.  The 
Veteran's complaint on service separation of having worn a 
brace or back support is also consistent with his recent 
statements to the effect that he was placed in a "full body 
cast" to treat his back pain while stationed at Ft. Polk, 
Louisiana, in the summer of 1952.

Because the Veteran's report of an in-service back injury and 
follow-up treatment is consistent with the limited service 
treatment records available, and given the consistency of the 
Veteran's presentation over the years, the Board finds the 
Veteran's statements concerning the nature of his in-service 
back injury to be highly credible.  The second Hickson 
element has therefore also been met.

There are of record four medical opinions addressing the 
third Hickson element, medical nexus.  The Veteran's private 
physicians, Drs. B.R. and E.P., both rendered opinions 
relating the Veteran's current low back disability to 
service.  In an August 2004 treatment note, Dr. B.R. opined 
that the Veteran's current lumbosacral spinal stenosis was 
"secondary to his low back injury."  Although the exact 
back injury was not specified, it appears from the context of 
the treatment note that Dr. B.R. was referring to the 
Veteran's in-service fall.  In a June 2008 letter, Dr. E.P. 
similarly opined that the Veteran's "chronic back pain is 
secondary to both his fall in the service and his chronic 
[degenerative joint disease] of the lower back."  

The Board also obtained an expert medical opinion from a VHA 
orthopedic surgeon in May 2009.  After review the Veteran's 
pertinent medical history, the VHA orthopedist concluded that 
"[a]ssuming the truth of the [V]eteran's alleged in-service 
injury in 1951, it is at least as likely as not that any 
current back disability is related to the [in-service] 
injury."

The only other medical nexus opinion of record is that of the 
July 2008 VA examiner.  The July 2008 VA examiner suggested 
that because there is "no documentation" in the Veteran's 
service treatment records of any back problem, his current 
condition . . . cannot be connected to any injury in 
service."  Interestingly, however, the same examiner noted 
that he could not resolve the nexus issue "without resort to 
mere speculation."  

To the extent that the July 2008 VA examiner suggested that 
there is "no documentation" of back problems in the service 
treatment records, his statements are inaccurate.  As noted 
above, while only limited service treatment records are 
available, the records that have been obtained include the 
Veteran's in-service report of lameness, arthritis, and 
wearing a brace or back support.  The same records also point 
to an extended hospitalization.  In any event, neither the 
Board nor the July 2008 VA examiner may reject the 
credibility of the Veteran's lay testimony regarding his in-
service back injury simply because it is not corroborated by 
contemporaneous medical records.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, because the July 2008 VA examiner's ultimate 
conclusion was speculative in nature, it is of little 
probative value.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that medical opinions which are speculative, 
general or inconclusive cannot support a claim).  The Board 
therefore assigns greater weight of probative value to the 
positive nexus opinions of the VHA orthopedist and Drs. B.R. 
and E.P. and than on the inconclusive opinion of the July 
2008 VA examiner.  Accordingly, resolving all remaining doubt 
in the Veteran's favor, the third and final Hickson element 
has also been satisfied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Service connection for a back disability, diagnosed as 
degenerative joint disease of the lumbar spine and 
lumbosacral spinal stenosis, is therefore warranted.  
The appeal is granted.


ORDER

Service connection for a back disability, diagnosed as 
degenerative joint disease of the lumbar spine and 
lumbosacral spinal stenosis, is granted.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


